Dismissed and Memorandum Opinion filed January 15, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00567-CV

  R & G TRANSPORTATION INC., GLASHANDA LEWIS AND RICKY
                   BERNARD, Appellants
                                         V.

FLEETCOR TECHNOLOGIES OPERTATING COMPANY LLC, Appellee

                 On Appeal from the Co. Civil Ct. at Law No. 3
                            Harris County, Texas
                       Trial Court Cause No. 1072979

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed June 11, 2018. The clerk’s record
was filed October 23, 2018. There is no reporter’s record. No brief has been filed.

      On December 18, 2018, this court issued an order stating that unless
appellants filed a brief on or before January 2, 2019, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellants filed no brief or other response. Accordingly, the appeal is
ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Spain.




                                        2